Citation Nr: 1746246	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a skin disability (claimed as "jock itch"); to include as due to service-connected diabetes mellitus. 

2. Entitlement to service connection for an allergic disability (claimed as an immune system disorder, allergies, "itchy lungs," and post-nasal drip); to include as due to service-connected diabetes mellitus. 

3. Entitlement to an effective date prior to May 6, 2013, for the award of service connection for arteriosclerotic heart disease (ASHD). 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs




ATTORNEY FOR THE BOARD

M. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1967 to July 1969, with service in the Republic of Vietnam. He is the recipient of the Vietnam Service Medal with three Bronze Stars, Vietnam Campaign Medal, Navy Unit Commendation Ribbon, Combat Action Ribbon, and the National Defense Service Medal. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from March 2012 and June 2014 rating decisions issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York. This matter was previously before the Board in July 2015 when it was remanded for further development.

The issues of entitlement to service connection for a skin disability to include "jock itch," and entitlement to service connection for an allergic disability to include an immune system disorder, allergies, "itchy lungs," and post-nasal drip are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

No document can be construed as a claim for entitlement to service connection for ASHD prior to May 6, 2013.




CONCLUSION OF LAW

An effective date earlier than May 6, 2013, for the grant of service connection for ASHD is not warranted. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Initially, the Board notes that VA issued legally conforming VCAA notice letters in April 2010, September 2010, and January 2014.

Additionally, VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (c) (2016).  Relevant service treatment and other medical records have been associated with the claims file. Hence, the duties to notify and to assist have been satisfied.

II. Governing Law

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). 

With respect to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, it is the date when the claimant met the requirements for the benefits sought, which is determined on a "facts found" basis.  38 U.S.C.A. § 5110 (a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  An effective date generally can be no earlier than the "facts found." DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155 (a)(2014).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Effective March 24, 2015, VA amended its regulations regarding claims.  The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and eliminates informal claims.  See 38 C.F.R. § 3.155 (2016). This includes eliminating the provisions of 38 C.F.R. § 3.157 which allowed for VA reports of hospitalization or examination and other medical records which could be regarded as informal claims.  Id.  Here, the Veteran filed his claim for service connection well before March 24, 2015, so the regulations regarding informal claims are for consideration.

Some exceptions to 38 C.F.R. § 3.400 exist.  For example, special rules govern effective dates for disability compensation awarded to veterans who meet the qualifications of 38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989).  Under that regulation, a Nehmer class member is a veteran who served in the Republic of Vietnam and who has a "covered herbicide disease."  See 38 C.F.R. § 3.816 (b).

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a Nehmer class member has been granted compensation for a covered herbicide disease.  These situations include those where: (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date VA received such claim or the date the disability arose.  38 C.F.R. § 3.816 (c)(1), (c)(2).  

VA added Ischemic heart disease (IHD) as a presumptive disability on August 31, 2010. Pursuant to 38 C.F.R. § 3.309(e), IHD includes ASHD.  As such, the issue is whether VA received a claim for ASHD between May 3, 1989 and August 31, 2010.

III. Analysis

The Veteran contends he is entitled to an effective date for his service-connected ASHD from a date prior to May 6, 2013. The Board finds that because service connection for ASHD was granted based on the Veteran's presumed exposure to herbicides while serving in the Republic of Vietnam, he is a Nehmer class member as contemplated under 38 C.F.R. § 3.816 (b). Given the sequence of events in this case, the Board finds that an effective date earlier than May 6, 2013, for the grant of service connection for ASHD is not warranted. 

The AOJ determined that the Veteran first filed a claim for service connection for ASHD in May 2013, when he filed for a reopening of his previously denied disabilities to include Diabetes Mellitus Type II. See VA Form 21-526b dated May 2, 2013. There are no other documents of record that indicate, or could reasonably infer, intent of the Veteran to file a claim for ASHD prior to May 2013. Moreover, the Veteran submitted to VA correspondence and other forms for other claims on a regular basis beginning in February 2010, none of which refer to any claim for entitlement to service connection for ASHD and/or similar disabilities, even though the record reflects that the Veteran may have been diagnosed with ASHD prior to May 6, 2013. Furthermore, there is no evidence of record indicating that the Veteran was diagnosed with ASHD prior to May 6, 2013. At an April 2014 VA examination, the examiner noted that the Veteran had a diagnosis of ASHD around the year 2000. However, an October 2010 VA treatment record indicates that the Veteran had "no history of Myocardial infarction; Rheumatic fever; Hypertension;
Hypertensive heart disease; Heart rhythm disturbance; Valvular heart
disease including prosthetic valve; Congestive heart failure; Other
heart disease; Angina; Dizziness; Syncope; Fatigue," and that he was not on continuous medication for heart disease. 

Although the Veteran's claims file now includes medical records which show that he may have been diagnosed with ASHD prior to May 6, 2013, these records were associated with the claims file after the filing of the May 6, 2013, claim.  During the pendency of the Veteran's 2010 claims, the medical and service treatment records were silent for any heart conditions or treatment. As such, it cannot be said that at the time of the prior decision on the 2010 claims, VA had medical evidence containing a diagnosis of ASHD. Because the Veteran's ASHD claim was not received by VA until May 2013, and medical evidence of his ASHD was not of record during the pendency of the Veteran's 2010 claims, Nehmer and 38 C.F.R. § 3.816 do not apply. 

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Accordingly, an effective date for the grant of service connection for ASHD earlier than May 6, 2013, cannot be awarded. 

ORDER

An effective date earlier than May 6, 2013, for the award of service connection for ASHD is denied. 


REMAND

In the Board's prior remand, the Board directed that the AOJ undertake additional development on the Veteran's remaining claims on appeal, to include completing VA examinations for the Veteran's pending entitlement to service connection claims. The Veteran was scheduled for VA examinations to address his claims; however, it was noted that the Veteran refused to appear for his allergy evaluation and thus both VA examinations were cancelled. VA's duty to assist is not a one-way street, and the Veteran's continued cooperation is required to fully develop his claims. See Wood v. Derwinski, 1 Vet. App. 190 (1991). However, the Board notes that the Veteran's service-connected PTSD is rated 100 percent disabling.  A July 2012 functional capacity assessment record furnished by the Social Security Administration notes that the Veteran is "highly resistant to responding to questions whether by mail or by phone, and refused to consider physical CE [consultative examination] as he felt MD [the medical doctor] was questioning his allegations," due to his PTSD. 

The Board finds that, based on the facts of this case, the Veteran's psychological symptomatology constitutes good cause to allow the Veteran another opportunity to appear for and comply with VA examinations. Failure of the Veteran to appear and comply pursuant to this remand will result in the Board adjudicating the merits of the claims with the evidence of record. 

Although the Board regrets the additional delay due to this remand, it finds that it is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016). 
 
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA dermatological evaluation in order to determine the nature and etiology of his claimed skin disability to include "jock itch." All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should opine as to whether it is as least as likely as not (i.e. probability of 50 percent or greater) that any identified skin disorder had its onset during active service; is etiologically related to the Veteran's in-service penile rash; otherwise originated during active service; and/or is related to and/or aggravated beyond its natural progression due to his service-connected disabilities.

Service connection is currently in effect for Type II diabetes mellitus, PTSD, ASHD, and erectile dysfunction. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A detailed rationale for all opinions should be provided. 

2. Schedule the Veteran for a VA allergy evaluation in order to determine the nature and etiology of his claimed allergic disability to include an immune system disorder, allergies, "itchy lungs," and post-nasal drip. All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner should advance an opinion as to whether it is as least as likely as not (i.e. probability of 50 percent or greater) that any identified allergic disorder had its onset during active service; otherwise originated during active service; and/or is related to and/or aggravated beyond its natural progression due to his service-connected disabilities. 

Service connection is currently in effect for Type II diabetes mellitus, PTSD, ASHD, and erectile dysfunction. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A detailed rationale for all opinions should be provided. 

3.  Thereafter, the AOJ should review the opinion to ensure that it is responsive and in compliance with the directives of this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

4.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


